       Case 4:20-cv-00316-DCB Document 27 Filed 04/28/21 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Andres Romero,                                      No. CV-20-00316-TUC-DCB
10                  Plaintiff,                           ORDER
11   v.
12   Mark J Dannels, et al.,
13                  Defendants.
14
15          The Court finding good cause,
16          IT IS ORDERED, pursuant to the Stipulation (Doc. 26) by the parties that all
17   claims against all Defendants are dismissed with prejudice, and that this lawsuit is
18   dismissed in its entirety, with prejudice, the parties to bear their own costs and fees.
19          Dated this 28th day of April, 2021.
20
21
22
23
24
25
26
27
28
